 

Exhibit 10.2

NON-INCENTIVE STOCK OPTION AGREEMENT
PURSUANT TO THE
EAGLE BANCORP, INC.
2006 STOCK PLAN

STOCK OPTION for a total of ___________ shares of Common Stock, par value $.01
per share, of Eagle Bancorp, Inc. (the “Company”), which Option is not intended
to qualify as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”), is hereby granted to __________
(the “Optionee”) at the price set forth herein, and in all respects subject to
the terms, definitions and provisions of the 2006 Stock Plan (the “Plan”) which
was adopted by the Company and which is incorporated by reference herein,
receipt of which is hereby acknowledged.

1.             Option Price.         The Option Price is $______ for each share,
being 100%/110% of the Market Value, as determined in accordance with the
provisions of the Plan, of the Common Stock on the date of grant of this Option.

2.             Exercise of Option. This Option shall be exercisable in
accordance with provisions of the Plan as follows:

(i) Schedule of rights to exercise.

Percentage of Total Grant
That May Be Exercised

 

 

 

Upon Grant

 

%

 

 

 

[Upon first anniversary of Grant

 

%

 

 

 

Upon second anniversary of Grant

 

%

 

 

 

Upon third anniversary of Grant

 

%]

 

(ii) Method of Exercise.  This Option shall be exercisable by a written notice
by the Optionee, which shall:

(a)          State the election to exercise the Option, the number of shares
with respect to which it is being exercised, the person in whose name the stock
certificate or certificates for such shares of Common Stock is to be registered,
his or her address and Social Security Number (or if more than one, the names,
addresses and Social Security Numbers of such persons);

(b)         Contain such representations and agreements as to the holder’s
investment intent with respect to such shares of Common Stock as may be
satisfactory to the Committee;

(c)          Be signed by the person or persons entitled to exercise the Option
and, if the Option is being exercised by any person or persons other than the
Optionee, be accompanied by proof, satisfactory to counsel for the Company, of
the right of such person or persons to exercise the Option; and

(d)         Be in writing and delivered in person or by registered or certified
mail to the Treasurer of the Company.

Payment of the purchase price of any shares with respect to which the Option is
being exercised shall be by cash, Common Stock, or such combination of cash and
Common Stock as the Optionee elects, subject to the provisions of the Plan.  The
certificate or certificates for shares of Common Stock as to which the Option
shall be exercised shall be registered in the name of the person or persons
exercising the Option.

(iii) Restrictions on Exercise.  This Option may not be exercised if the
issuance of the shares upon such exercise would constitute a violation of any
applicable federal or state securities or other law or valid regulation.  As a
condition to the Optionee’s exercise of this Option, the Company may require the
person exercising this Option to make any representation and warranty to the
Company as may be required by any applicable law or regulation.


--------------------------------------------------------------------------------




 

(iv) Restriction on Sale of Shares.  Not in limitation of any other restriction
under the Plan or applicable law or regulation, and except as otherwise provided
in the Plan, shares of Common Stock acquired upon exercise of an Option may not
be sold or otherwise disposed of before the end of a six-month period beginning
on the date the Option was granted, as stated below, except for dispositions by
bona fide gifts or transfers by will or the laws of descent or distribution.

4.             Non-transferability of Option.  This Option may not be sold,
pledged, assigned, hypothecated, transferred or disposed of in any manner other
than by will or by the laws of descent and distribution, pursuant to the terms
of a “qualified domestic relations order” or, in the sole discretion of the
Committee, in connection with a transfer for estate or retirement planning
purposes to a trust established for such purposes.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors, and
assigns of the Optionee.

5.             Term of Option. This Option may not be exercised more than
_______ years from the date of grant of this Option, as stated below, and may be
exercised during such term only in accordance with the Plan and the terms of
this Option.

1998 STOCK OPTION PLAN COMMITTEE

 

 

 

By

 

 

 

 

 

 

 

Date of Grant

Attest: ________________________ (Seal)

 

 

 

 

 

 

 

 

 

Expiration Date (Subject to earlier termination)

 

 


--------------------------------------------------------------------------------




 

NON-INCENTIVE STOCK OPTION EXERCISE FORM
PURSUANT TO THE
EAGLE BANCORP, INC.
STOCK PLAN

 

 

 

 

Date

 

Treasurer
Eagle Bancorp, Inc.

Re:                               2006 Stock Plan

Dear Sir:

The undersigned elects to exercise the Non-Incentive Stock Option to purchase
                   shares, par value $.01, of Common Stock of Eagle Bancorp,
Inc. under and pursuant to a Stock Option Agreement dated
                         , 2006.

Delivered herewith is a certified or bank cashier’s or teller’s check and/or
shares of Common Stock, valued at the Market Value of the stock on the date of
exercise, as set forth below.

 

$

 

 

 

of cash or check

 

 

 

 

 

Shares of Common Stock, valued at $________ per share

 

$

 

 

 

Total

 

The name or names to be on the stock certificate or certificates and the address
and Social Security Number of such person(s) is as follows:

Name

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

Social Security No.

 

 

 

 

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------